Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on April 1, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/356,515 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a motherboard having a charging function and comprising: a connection interface configured to an electrical device; a switching circuit coupled to the connection interface and comprising a first transmission path and a second transmission path; a first controller coupled to the switching circuit and communicating with the electrical device via the first transmission path; a second controller coupled to the switching circuit and communicating with the electrical device via the second transmission path; a voltage converter circuit coupled to the connection interface, the first controller and the second controller, wherein in a standard charge mode, the first transmission path is turned on and the first controller directs the voltage converter circuit to generate first charge power to the electrical device; wherein in a first fast charge mode, the second transmission path is turned on and the second controller directs the voltage converter circuit to generate second charge power to the electrical device; wherein in 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JERRY D ROBBINS/            Examiner, Art Unit 2859